Citation Nr: 1532928	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-38 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.   Entitlement to an increased rating for hearing loss disability, evaluated as 10 percent disabling.

2.  Entitlement to service connection for residuals of frostbite, bilateral hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from January 2014 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The issue of residuals of frostbite, bilateral feet has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his October 2014 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  As such, he was scheduled for his requested hearing before a VLJ on May 29, 2015.  However, a May 18, 2015 letter from the Veteran's representative requested to reschedule the hearing due to the Veteran's age and difficulty in arriving on time to the scheduled 8:30am hearing.  The letter further requested to schedule the hearing for later that day or for a later date in the afternoon.  The record does not indicate that the RO attempted to reschedule the hearing.  The Board finds that the Veteran has shown good cause for rescheduling the hearing.  Accordingly, this case must be remanded to reschedule the Veteran for his requested Board hearing.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.  Note that the Veteran has requested an afternoon hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

